IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Brian J. O'Neill,                        :
                    Appellant            :
                                         :
            v.                           :   No. 1403 C.D. 2016
                                         :
The Philadelphia Zoning Board of         :
Adjustment                               :


                                     ORDER

             NOW, October 23, 2017, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge